DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 15 is objected to because of the following informalities:  The term “the display” lacks antecedent basis, but the Office is able to glean the structure from the proceeding claims and Figures, for clarity of the record the Office recommends changing the definite article to an indefinite one.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5,8-9,11,14-15,17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over. Branecky et al. (US 2010/0291494)
Regarding claim 1, Branecky discloses a  gas powered water heater comprising: a storage tank for holding water ([0023]); a main burner (105) for burning gas to heat water in the storage tank; a flame sensor assembly (not shown, but implied [0024] to support the flame rod)  including: a probe (130, i.e. flame rod, Figure 1) positioned proximate the main burner to couple an electric current to the main burner (105) through a flame on the main burner and not to couple an electric current to the 
However, Branecky determines a length of time taken for the signals representative of the electric voltage to transition between a signal representative of no electric voltage and a signal representative of a steady state electric voltage (the processor (240) compares different voltages over time with flags, indicative of a “rod short”, “no flame” and “ contaminated rod”, but omits a flag for when the flame is performing properly, meaning that this flag would be any other voltage than a flag voltage, in order to prevent shutdown of the burner), and determine, based at least in part on the determined length of time, a strength of the flame on the main burner. ([0001], [0034], [0025]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize voltage measurements or current measurements interchangeably with minimal effort.
Regarding claim 2, Branecky discloses the gas-powered water heater of claim 1, further comprising a display, wherein the controller is further programmed to display, on the display, an indication of the strength of the flame determined by the controller (140, [0025], i.e. state of the burner) 
Regarding claims 5,11,and 17, Branecky (B) discloses the gas powered water heater of claims 1,9, and 15, respectively, wherein the controller  (125) comprises a memory ([0038])  storing correspondences  (V1-x) between different flame strengths and different lengths of time taken for a transition between the signal representative of no electric current and the signal representative of the steady state electric current (Figure 4)  and wherein the controller is programmed to determine the strength of the flame on the main burner by comparison of the determined length of time to the correspondences stored in the memory ([0038, 0042]). 
Regarding claim 8, Branecky discloses the gas-powered water heater of claim 1, wherein the controller is programmed to output an alert when the determined strength of the flame on the main burner is less than a threshold value indicating a strong flame and greater than a threshold value indicating no flame is present ([0025]). 
Regarding claim 9, Branecky discloses a gas powered water heater comprising: a storage tank for holding water ([0023]); a main burner (105)  for burning gas to heat water in the storage tank; a display (140 i.e. detector has LED lights, [0025]); a flame sensor assembly (100) including: a probe (130,Figure 1)  positioned proximate the main burner to couple an electric current through a flame on the main burner, and a detector (140) that provides signals representative of the electric current provided through the probe; and a controller (125) communicatively coupled to the flame sensor assembly and the display, the controller programmed to: determine, based on the signals representative of the electric current, a length of time taken for a transition between a signal representative of no electric current and a signal representative of a steady state electric current, select, based at least in part on the determined length of time, a flame strength level from a plurality of more than three flame strength levels, and display, on the display, an indication of the selected flame strength level ([0001],[0034],[0025]).
Regarding claim 14, Branecky discloses the gas-powered water heater of claim 9, wherein the controller is programmed to output an alert when the determined flame strength level is less than a flame strength level indicating a strong flame and greater than a flame strength level indicating no flame is present. ([0025]).
Regarding claim 15, Branecky discloses a gas powered appliance comprising: a burner (105) for burning gas; a display; a flame sensor assembly including: a probe (130) positioned proximate the burner to couple an electric current to the burner through a flame (110) on the burner and not to couple an electric current to the burner when the flame is not present on the burner, and a detector (140)  that provides signals representative of the electric current provided through the probe; and a controller(125) communicatively coupled to the flame sensor assembly and the display, but not that  the controller  is programmed to: determine, based on the signals representative of the electric current, a length of time taken for a transition between a signal representative of no electric current and a signal representative of a steady state electric current, determine, based at least in part on the determined length of time, a strength of the flame on the burner, and display, on the display, an indication of the determined strength of the flame, the indication selected by the controller from more than three possible strengths of the flame ([0001],[0034],[0025]).

However, Branecky determines a length of time taken for the signals the controller  is programmed to: determine, based on the signals representative of the electric voltage, a length of time taken for a transition between a signal representative of no electric  voltage and a signal representative of a steady state electric voltage, determine (the processor (240) compares different voltages over time with flags, indicative of a “rod short”, “no flame” and “ contaminated rod”, but omits a flag for when the flame is performing properly, meaning that this flag would be any other voltage than a flag voltage, in order to prevent shutdown of the burner), based at least in part on the determined length of time, a strength of the flame on the burner, and display, on the display, an indication of the determined strength of the flame, the indication selected by the controller from more than three possible strengths of the flame ([0001],[0034],[0025]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize voltage measurements or current measurements interchangeably with minimal effort.
Regarding claim 20, Branecky discloses the gas- powered appliance of claim 15, wherein the controller is programmed to output an alert when the determined strength of the flame on the burner is less than a threshold value indicating a strong flame and greater than a threshold value indicating no flame is present ([0025]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,4,10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over. Branecky et al. (US 2010/0291494) and Racaj (US 2012/0288806).
Regarding claim 3, Branecky discloses the gas-powered water heater of claim 2, but not that the indication of the strength of the flame comprises an indication of one of a plurality of predetermined strengths, and the plurality of predetermined strengths comprises more than three strengths. 
However, Racaj discloses a flame sensing device (Abstract) wherein the indication of the strength of the flame comprises an indication of one of a plurality of predetermined strengths, and the plurality of predetermined strengths comprises more than three strengths 28, [0025]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a display with a plurality of outputs indicative of the condition of the flame’s strength to allow the user to see degradation occurring before actual failure, so as to allow for presumptive actions, such as servicing the device. 
Regarding claim 4, Branecky (B), as modified, discloses the gas-powered water heater of claim 3, wherein the display comprises a plurality of light emitting diodes (LEDs), and the controller is programmed to light a different number of LEDs for each different predetermined strength (B- [00025]). 
Regarding claim 10, Branecky (B), as modified, discloses the gas- powered water heater of claim 9, wherein the display comprises a plurality of light emitting diodes (LEDs), and the controller is programmed to light a different number of LEDs for each different flame strength level (B- [00025]). Please refer to the analysis of claim 3 for justification of the combination.
Regarding claim 16, Branecky (B), as modified, discloses the gas- powered appliance of claim 15, wherein the display comprises a plurality of light emitting diodes (LEDs), and the controller is programmed to light a different number of LEDs to indicate each of the more than three possible strengths of the flame (B- [00025]). Please refer to the analysis of claim 3 for justification of the combination.
Claims 6-7,12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over. Branecky et al. (US 2010/0291494) and Cook (US 2007/0099136).
Regarding claims 6,12, and 18 , Branecky (B) discloses the gas powered water heater of claims 1,9, and 15, wherein the controller  (125) comprises a memory ([0038]), but not that the controller is programmed to: store, in the memory, an initial length of time taken for a transition between the signal representative of no electric current and the signal representative of the steady state electric current as a maximum flame strength  in response to a received input from a user; determine a plurality of lengths of time longer than the initial length of time corresponding to a plurality of flame strength levels less than the maximum flame strength; and determine the strength of the flame on the main burner by comparison of the determined length of time to the correspondences stored in the memory. 
However, Cook discloses a burner control device (Abstract) wherein the controller (50) is programmed to: store, in the memory, an initial length (110,120, Figure 3)  of time taken for a transition between the signal representative of no electric current and the signal representative of the steady state electric current as a maximum flame strength in response to a received input from a user (105); determine a plurality of lengths of time longer than the initial length of time corresponding to a plurality of flame strength levels less than the maximum flame strength ([0022], Figures 3-5); and determine the strength of the flame on the main burner by comparison of the determined length of time to the correspondences stored in the memory ([0024-0025], i.e. self-learning).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to track the rate of change of temperature over time in order to ensure that combustion was occurring in the predicted fashion indicative of proper combustion.
Regarding claims 7,13, and 19, Branecky (B) discloses the gas powered water heater of claim 1, wherein the controller (125)  comprises a memory ([0038]), but not that the controller is programmed to: store, in the memory, an initial length of time taken for a transition between the signal representative of no electric current and the signal representative of the steady state electric current as a maximum flame strength in response to a received input from a user; and determine the strength of the flame on the main burner by comparison of the determined length of time to the initial length of time. 
However, Cook discloses a burner control device (Abstract) wherein the controller (50) is programmed to: store, in the memory, an initial length of time (110,120, Figure 3) taken for a transition between the signal representative of no electric current and the signal representative of the steady state electric current as a maximum flame strength in response to a received input from a user (105); and determine the strength of the flame on the main burner by comparison of the determined length of time to the initial length of time ([0022]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to track the rate of change of temperature over time in order to ensure that combustion was occurring in the predicted fashion indicative of proper combustion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762